*774Here, the Surrogate, in both the decision and the decree, failed to explain her reasoning for the guardian ad litem’s fee award and made no reference to any of the above factors. Accordingly, we remit the matter to the Surrogate’s Court, Kings County, for the purpose of setting forth the factors considered and the reasons for its award (see Matter of Audrey J.S., 34 AD3d 820, 821 [2006]; Matter of Martha O.J., 22 AD3d 756, 757 [2005]; Matter of Catherine K., 13 AD3d 534, 536 [2004]).
We decide no issues at this time. Fisher, J.P., Santucci, Dickerson, Chambers and Lott, JJ., concur.